Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 3-20 in the reply filed on 08/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-20 are pending.  Claims 3-20 are presented for this examination.  Claims 1-2 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/17/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "the high pressure and corrosion resistant steel” in claim 3 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purpose, if prior art discloses instant claim 3 required process steps as well as components compositions as required by claim 1, it meets instant claimed “the high pressure  and corrosion resistant steel.
Claim 3 recites the limitation "the high-pressure and corrosion resistant steel" in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  That is, it is unclear whether “the high pressure and corrosion resistant steel” and “the high-pressure and corrosion resistant steel” are the same steel.
As a result of rejected claim 3, all dependent claims are also rejected under the same statue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, 8, 10, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 4 depends on withdrawn claim 2 which has 0.0018-0.043 % Al.  However, instant withdrawn claim 1 requires 0.015-0.045% Al.   Hence, dependent claim 2 required 0.0018-0.043 % Al fails to further limit the subject matter of the claim 1 upon which it depends because 0.0018-0.043% of claim 2 is wider than 0.015-0.045% of claim 1 .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As a result of rejected claim 2, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 and 7-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yi (CN108546812A from IDS 01/17/2020).
As for claim 3, Yi discloses a preparation method of high strength medium-Mn steel plate comprising the following steps:
Smelting followed by continuous casting the raw material of the high strength medium-Mn steel to obtain a billet (paragraph [0011]).  Hence, presently claimed sequentially smelting and casting is expected.
Then forging to obtain a blank (Abstract line 5)
Heating the forged blank (abstract line 6)
Since the compositions of the high strength medium-Mn steel plate (paragraph [0021]) overlaps instant claimed compositions of withdrawn claim 1 as illustrated in Table 1 below, instant claimed high pressure and corrosion resistant steel is a resulting product due to same process steps with same starting raw material compositions.
Table 1
Element
Applicant
(weight %)
Yi et al.
(weight %)
Overlap
(weight %)
C
0.05-0.15
0.05-0.5
0.05-0.15
Mn
3.35-3.65
3-12
3.35-3.65
Si
0.1-0.28
0-3
0.1-0.28
Cr
0.8-1.2
0-2
0.8-1.2
                  Ni
1.35-1.65
0-3
1.35-1.65
Mo
0.35-0.45
0-2
0.35-0.45
                  V
0.25-0.35
0-0.4
0.25-0.35
Cu
0.85-1.2
0-2
0.85-1.2
Al
0.015-0.045
0-5
0.015-0.045
S
<=0.001
0
0
P
<=0.01
0
0
Sn
<=0.01
0
0
Sb
<=0.008
0
0
As
<=0.01
0
0
Pb
<=0.008
0
0
H
<=1.5ppm
0
0
O
<=30ppm
0
0
N
<=70ppm
0
0


As for claim 4, it is substantially the same as claim 3 except the steel compositions.  Table 2 below illustrates an overlapping range of Yi’s steel compositions.
Table 2
Element
Applicant
(weight %)
Yi et al.
(weight %)
Overlap
(weight %)
C
0.05-0.12
0.05-0.5
0.05-0.12
Mn
3.37-3.63
3-12
3.37-3.63
Si
0.12-0.27
0-3
0.12-0.27
Cr
0.85-1.15
0-2
0.8-1.2
                  Ni
1.35-1.65
0-3
1.35-1.65
Mo
0.35-0.45
0-2
0.35-0.45
                  V
0.27-0.34
0-0.4
0.27-0.34
Cu
0.87-1.19
0-2
0.87-1.19
Al
0.0018-0.043
0-5
0.0018-0.043
S
<=0.0008
0
0
P
<=0.009
0
0
Sn
0.001-0.009
impurity
impurity
Sb
0.001-0.007
impurity
impurity
As
<=0.008
0
0
Pb
0.0001-0.008
impurity
impurity
H
<=1.2ppm
0
0
O
<=25ppm
0
0
N
<=67ppm
0
0


As for claims 7-8, Yi discloses hot rolling start temperature is 1000 C and final rolling temperature is 760 C (paragraph [0097]).  Hence, 1000-760 C overlaps claimed 850-1200 C.  Total cumulative reduction 98% and single pass reduction rate is 30%.
As for claims 9-12, Yi discloses during hot rolling which reads on claimed forging, cumulative reduction is 98% (paragraph [0097]) which suggests forging ratio is >=5.
Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yi (CN108546812A) in view of Royzman (US 4,664,701).
As for claims 5-6, Yi discloses smelting before casting and forging.
It is noted Yi does not disclose smelting comprises sequential fusion, refining and degassing.
However, Royzman discloses a continuous conversion of iron ore to steel strip involves continuous flow through flash smelting, refining, degassing, casting, rolling and coiling stages.  (Entire document) Since the flash smelting process melts the ore, the melting of the ore to liquid metal reads on instant claimed fusion.  Hence, Royzman evidences that instant claimed sequential fusion, refining and degassing is well known in the art since 1987 (i.e. publication date of Royzman).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to conduct smelting, refining and degassing process as well-known conventional practice as evidenced by Royzman, in the process of Yi with expected success. 

Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733